Citation Nr: 9916395	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-07 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether the initial assignment of a noncompensable 
disability evaluation for impotence was proper.

2.  Whether the initial assignment of a 20 percent disability 
evaluation for prostate cancer, status post prostatectomy, 
was proper. 

3.  Entitlement to service connection for eczematous 
dermatitis as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This appeal arises from a May 1997 decision by the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected impotence is manifested 
by loss of erectile power.

3.  The veteran's service-connected prostate cancer, status 
post prostatectomy, is manifested by very frequent daytime 
voiding and voiding between three and eight times per night.

4.  The claim of entitlement to service connection for 
eczematous dermatitis as a residual of exposure to Agent 
Orange is not supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.
 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
impotence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.21, 4.115b, Code 7522 
(1998). 

2.  The criteria for a 40 percent disability evaluation for 
prostate cancer, status post prostatectomy, have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.115, Code 7528 
(1998). 

3.  The claim for service connection for eczematous 
dermatitis as a residual of exposure to Agent Orange veteran 
is not well-grounded.  38 U.S.C.A. § 5107(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's active service included service in Vietnam from 
January 1967 to January 1968.  His service medical records, 
to include the report of the examination for entrance dated 
in August 1966 and the report of the examination for 
separation, dated in August 1968 are negative for complaints, 
symptoms or findings regarding a skin condition.  

Treatment records dated in August and November 1994 from 
Adiraju Palagiri, M.D., state that the veteran underwent a 
needle biopsy of his prostate in November 1994 after 
increased prostate-specific antigen levels were noted.  The 
prostate biopsy report from St. Joseph Memorial Hospital 
reported a diagnosis of adenocarcinoma.  In January 1995 he 
was admitted to Memorial Hospital of Carbondale for a radical 
retropubic prostatectomy.  The diagnosis on discharge was 
Stage-C carcinoma of the prostate with focal capsular 
invasion.  Treatment records from Dr. Palagiri show that in 
December 1995 the veteran was experiencing no urinary 
incontinence and that, on examination of the penis, the 
meatus was adequate and the shaft was normal for palpation.  
In June 1996 the veteran denied any urinary problems.  

Medical records dated from May 1995 to November 1996 from 
Michael Treece, M.D., reveal that the veteran sought 
treatment in August 1996 for a possible urinary tract 
infection.  He complained of dark colored urine.  Later that 
month he stated that his urinary tract infection was getting 
better.  At that time a rash of the lower legs was noted.  
The rash was again noted in September 1996.

The veteran was afforded VA Agent Orange, dermatology and 
urinary tract examinations in December 1996.  The Agent 
Orange examination report states that the veteran was a 
combat engineer in Vietnam and that he frequently went into 
areas that appeared to have been sprayed.  He complained of a 
recurrent rash on his right hand and right knee, with some 
peeling associated with some itching.  The examination 
revealed some mild superficial peeling on the right hand 
involving both palmar and dorsal aspects and the fingers.  
Some superficial peeling was present on the anterior right 
knee and on the soles of his feet.  The diagnoses included 
eczematous dermatitis. 

The VA dermatology examination report states that the veteran 
reported that he had developed a recurrent but no consistent 
scaly rash of the right hand, right knee and on the soles of 
his feet since Vietnam.  On examination, he had very 
superficial scattered peeling of the right hand on the palmer 
and dorsal aspects, as well as his fingers; on the anterior 
right knee and the soles of both feet.  It was noted that no 
other skin lesions were observed.  The diagnosis was 
eczematous dermatitis with dyshidrosis.  

The VA urinary tract examination report states that the 
veteran complained of impotence, urge incontinence and 
urinary frequency once an hour and two or three times at 
night.  It was reported that his urge incontinence was not 
enough to require pads or appliances.  The examination 
revealed unremarkable genitalia and rectal prostate, status 
post prostatectomy, with a scar on the abdomen consistent 
with that examination.  There was no recent evidence of 
infection, pain or tenesmus.  The diagnosis was status post 
radical prostatectomy with a diagnosis of prostate cancer 
with residual impotence and residual urge incontinence.

A May 1997 rating decision granted service connection for 
impotence, evaluated as noncompensably disabling and for 
prostate cancer, status post prostatectomy, evaluated as 20 
percent disabling.  The decision denied service connection 
for eczematous dermatitis.   

During the veteran's personal hearing in March 1998 he 
testified that he had been going to Dr. Treece for urinary 
tract infections and that he went back to Dr. Palagiri every 
six months to see if the cancer still existed or was going 
away.  He stated that his prostate-specific antigens were 
coming down.  He had bladder infections and leakage, but not 
a great amount.  He did not wear any type of absorbent 
material, but indicated that he probably should as his shorts 
got wet from leakage.  He urinated very frequently during the 
day and went from three to eight times at night.

The veteran indicated that the bladder did not empty all the 
way and the urine that remained caused his infections.  When 
he had an infection he had a burning when he urinated.  The 
veteran's wife testified that he had pain and had hurting in 
his back.  The most troublesome part was that no matter where 
he was he might have to stop to urinate.  During the course 
of the hearing a letter from Dr. Treece dated in March 1998 
was submitted.  Dr. Treece indicated that it his opinion that 
the veteran's continuous urinary tract infections may have 
been caused by Agent Orange.  The statement included no 
references to the veteran's skin condition.  

Analysis

I. Increased Ratings

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  When assigning 
an initial rating, the rule from Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), that the present level of disability is 
of primary importance, is not applicable.  Therefore, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings.  Id at 126.

A. Impotence

When an unlisted condition is encountered, it may be rated 
under a closely related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related.  38 C.F.R. § 4.20.  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom and above all, coordination of rating 
with impairment of function will, however be expected in all 
instances.  38 C.F.R. § 4.21.

Under the Schedule for Rating Disabilities, a 20 percent 
disability evaluation is for assignment where there is penis 
deformity with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  In this case, following a radical 
retropubic prostatectomy, the veteran became impotent.  While 
the criteria for a 20 percent disability evaluation are 
deformity of the penis with loss of erectile power, and the 
December 1996 VA urinary tract examination noted unremarkable 
genitalia, the veteran does have a loss of erectile power.  
Although the veteran does not meet the first criterion, as he 
does have the impairment of function, the Board of Veterans' 
Appeals (Board) finds that a 20 percent disability evaluation 
is warranted for impotence.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.20, 4.21, 4.115b, Code 7522.

B. Prostate cancer, status post prostatectomy

Under the Schedule for Rating Disabilities, malignant 
neoplasms of the genitourinary system warrant a 100 percent 
evaluation.  Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local reoccurrence or metastasis, rate on residuals 
as voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In rating for renal dysfunction, requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80 mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular warrants a 100 percent evaluation.  
Persistent edema and albuminuria with BUN 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion merits an 80 percent evaluation.  
Constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101 warrants a 60 percent 
evaluation.  Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101 warrants a 30 percent evaluation. 

When rating a particular condition for voiding dysfunction, 
the condition is to be rated for urine leakage, frequency, or 
obstructed voiding.  Continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence: requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day warrants a 60 percent evaluation.  
Leakage requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
evaluation.  Leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day 
warrants a 20 percent evaluation.

Urinary frequency is rated as follows: daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night merits a 40 percent disability 
evaluation; daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night 
merits a 20 percent disability evaluation; and daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night merits a 10 percent disability 
evaluation.  38 U.S.C.A. § 4.115a.

Obstructed voiding is rated as follows:  Urinary retention 
requiring intermittent or continuous catheterization is rated 
as 30 percent disabling. 

The Board finds that the veteran's residuals of a 
prostatectomy are properly evaluated under Diagnostic Code 
7528, malignant neoplasms of the genitourinary system.  The 
record is negative for evidence of renal dysfunction, 
therefore voiding dysfunction is the predominant condition 
for consideration.  As noted above, voiding dysfunction is 
rated for urine leakage, urinary frequency, or obstructed 
voiding.  

The December 1996 VA examination report states that the 
veteran's urge incontinence was not severe enough to wear 
pads or appliances.  The veteran testified that he did not 
wear pads, although maybe he did indicate that he probably 
should.  He testified that he did not have that much leakage  
Therefore, the veteran would not be entitled to an increased 
rating based on urine leakage.  

In December 1996 the veteran reported that he was urinating 
every hour during the day and two or three times a night and 
a 20 percent evaluation was established in May 1997.  In 
March 1998 he testified that he urinated very frequently 
during the day and went from three to eight times a night.  
The Board finds that the veteran's statements and testimony 
both credible and unrebutted.  Based upon the information 
provided by the veteran, resolving all doubt in favor of the 
veteran, the Board finds that, as a result of the urinary 
frequency, the veteran's prostate cancer, status post 
prostatectomy, warrants a 40 percent disability evaluation, 
the maximum permissible for urinary frequency.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.115, Code 7528. 


II. Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions when available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).

Before the Board may address the merits of the veteran's 
claim it must, however, first be established that the claim 
is well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In determining whether a claim is well grounded, 
the Board is required to presume the truthfulness of 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).

Regarding the veteran's claim for service connection for 
eczematous dermatitis as a residual of Agent Orange exposure, 
diseases associated with exposure to certain herbicide agents 
used in support of military operations in Vietnam during the 
Vietnam era will be considered to have been incurred 
inservice.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  
Chloracne or other acneform disease consistent with chloracne 
is included as diseases associated with herbicide exposure 
for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  The presumption requires exposure to 
an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within 1 year after the last 
date of exposure.  38 U.S.C.A. § 1116(a)(2)(C); 38 C.F.R. 
§ 3.307(a)(6)(ii). 

With respect to the issue of the veteran's claim for service 
connection for a skin condition, there is no medical evidence 
linking a current skin disability to the veteran's period of 
active service, and no diagnosis of a skin disease which 
would give rise to an evidentiary presumption.  Eczematous 
dermatitis is not one of the conditions covered by the 
presumptive provisions of the regulation.  

The Board has considered Dr. Treece's March 1998 letter 
regarding exposure to Agent Orange and the veteran's urinary 
tract problems.  However, neither Dr. Treece nor any other 
competent medical authority has diagnosed a skin condition 
that is presumptively linked to the veteran's service.  
Moreover, no competent medical authority has indicated that 
the veteran's eczematous dermatitis, first shown many years 
after the veteran's separation from service, is etiologically 
related to service.  The evidence does not show the veteran's 
skin condition to be related to his period of active service, 
whether as a result of exposure to Agent Orange or otherwise.  
For these reasons, the claim for service connection for 
eczematous dermatitis must be denied as not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO as the RO 
denied the veteran's claim on the merits, while the Board has 
concluded that this claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for entitlement to service connection for eczematous 
dermatitis.  See Robinette v. Brown, 8 Vet. App. 69, at 77-78 
(1995).  Essentially, the veteran needs evidence establishing 
eczematous dermatitis in active service, or medical evidence 
of a causal link between his current skin condition and his 
period of active service.


ORDER

A 20 percent disability evaluation for impotence and a 40 
percent disability evaluation for prostate cancer, status 
post prostatectomy, is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

Entitlement to service connection for eczematous dermatitis 
as a residual of exposure to Agent Orange is denied. 



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 


